Citation Nr: 0531828	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-15 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
pterygium, right eye, postoperative.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In September 2005, the veteran appeared before the 
undersigned Veterans' Law Judge and provided testimony 
regarding his eye disorder.  He related that he had been seen 
by his private physician J.R.A., M.D. in May 2004 for 
evaluation of his vision.  Records from that visit should be 
obtained.  

A review of the claims folder reveals that when the veteran 
was examined by VA in January 2003, the claims folder was not 
available for review by the examiner.  In order to provide 
the veteran with the most complete assessment of his right 
eye disorder, the examining physician should be afforded the 
opportunity to review the claims folder in conjunction with 
the examination.  

In view of the forgoing, the case is remanded for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
which treated the veteran for a right eye 
disorder since May 2003.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  

2.  The veteran should be afforded a VA 
ophthalmology examination to determine 
the severity of the right eye impairment.  
The claims folder should be made 
available to the physician for review 
before the examination.  The examiner is 
requested to comment on all of the right 
eye disorders, and indicate to what 
extent the right eye pterygium affects 
the veteran's vision.  Furthermore, the 
examiner should render an opinion 
indicating whether the service-connected 
right eye pterygium causes or aggravates 
any of the other right eye disorders.  
Adequate reasons and bases are to be 
provided for any opinion rendered.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


 
 
 
 

